12/14/2021


                                            DA 21-0168
                                                                                           Case Number: DA 21-0168

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2021 MT 316N



IN RE THE PARENTING OF
A.J.B., a minor child,

KATIE MARIE THORNTON,

                Petitioner and Appellee,

         and

GREGORY STEVEN BALLARD,

                Respondent and Appellant.


APPEAL FROM:            District Court of the First Judicial District,
                        In and For the County of Lewis and Clark, Cause No. ADR-2017-718
                        Honorable Mike Menahan, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Brian J. Miller, Morrison, Sherwood, Wilson, and Deola PLLP, Helena,
                        Montana

                 For Appellee:

                        Robyn L. Weber, Weber Law Firm, Helena, Montana


                                                    Submitted on Briefs: November 10, 2021

                                                              Decided: December 14, 2021


Filed:

                                  c ir-641.—if
                        __________________________________________
                                          Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Gregory Ballard appeals from the April 7, 2021 Findings of Fact, Conclusions of

Law, and Order of the First Judicial District Court, Lewis and Clark County, adopting an

amended parenting plan for his daughter, A.J.B. We affirm.

¶3     Ballard met Katie Thornton in 2015 shortly after Ballard’s honorable discharge from

the United States Navy. A.J.B. was born in June 2016. Ballard and Thornton separated in

the fall of 2017. Ballard and Thornton were never married. In June 2018, the District Court

entered a parenting plan that authorized A.J.B. to live with Thornton in Dillon and allowed

Ballard to visit upon Thornton’s approval.

¶4     At the time, Ballard suffered from undiagnosed service-related post-traumatic stress

disorder; he often resorted to alcohol and gambling to cope with his PTSD. Ballard

eventually attended a 17-week out-patient treatment program with the Veterans

Administration. In 2019, he moved to Florida for a job, hoping to return to Dillon to work

remotely and re-establish a relationship with A.J.B. after one year. Until his return to

Dillon in May 2020, Ballard mainly stayed connected with A.J.B. through telephone and

video, which Thornton facilitated.




                                             2
¶5     Thornton remarried in July 2020. At the time of the District Court’s decision, she

and her husband were expecting a child.

¶6     On May 28, 2020, Ballard filed a motion to amend the 2018 parenting plan, asking

the court to grant him 50/50 parenting time. The parties were unable to stipulate to an

amended parenting plan, so on September 15, 2020, the court ordered an interim parenting

plan, which allowed Ballard to have overnight parenting time with A.J.B.

¶7     On April 1, 2021, the District Court held a hearing on Ballard’s motion. Thornton

testified that a 50/50 parenting plan would be “really disruptive” and that “continuity of

care [and a] stable home base is important for kids to have.” She also testified that, under

the interim plan, A.J.B. was having more temper tantrums and at times would hide under

the table because she did not want to go with Ballard. Thornton attributed that behavior to

A.J.B.’s difficulty adjusting to different sets of rules and different bedtime routines and

stated, “I think it would be really different for her to make that transition multiple times

throughout the week . . . .” On April 2, Ballard amended his proposed plan to a one week

on/one week off schedule for each parent.

¶8     On April 7, the District Court entered its Findings of Fact, Conclusions of Law, and

Order. The court’s Amended Final Parenting Plan provided that A.J.B. would remain in

Thornton’s primary care and allowed Ballard to have custody from Friday through Monday

every other week and one weekday each alternating week, as well as alternating holidays

and two continuous weeks per month to each parent over the summer. Ballard appealed



                                             3
the District Court’s decision, claiming his fundamental right to parent was violated when

the court did not award him a 50/50 parenting schedule.

¶9     This Court reviews a district court’s findings of fact supporting a parenting plan for

clear error. In re Solem, 2020 MT 141, ¶ 5, 400 Mont. 186, 464 P.3d 981; In re M.C.,

2015 MT 57, ¶ 10, 378 Mont. 305, 343 P.3d 569. A finding of fact is clearly erroneous

“if it is not supported by substantial evidence, if the district court misapprehended the effect

of the evidence, or if our review of the record leaves us firmly convinced that the district

court made a mistake.” In re M.C., ¶ 10. Absent clearly erroneous findings, we will not

disturb a district court’s decision regarding a parenting plan unless there is a clear abuse of

discretion. In re Solem, ¶ 6; In re Marriage of Whyte, 2012 MT 45, ¶ 23, 364 Mont. 219,

272 P.3d 102 (explaining that child custody cases present the court with difficult decisions

and, accordingly, we presume the court carefully considered the evidence and made the

correct decision).    A court abuses its discretion when it “acts arbitrarily, without

employment of conscientious judgment, or exceeds the bounds of reason, resulting in

substantial injustice.” In re M.C., ¶ 10.

¶10    Ballard argues that the court’s Amended Final Parenting Plan infringes on his

fundamental right to parent his child because it does not give him equal parenting time with

Thornton, even though both parties are fit parents to whom the child is well-bonded, and

both live in the same town. Ballard asserts that the District Court abused its discretion

when it entered the amended parenting plan, which only provides Ballard with 132 days of




                                               4
full parenting time per year, because it denies him equal parenting without substantial

evidence that the plan is in the best interest of the child.

¶11    Section 40-4-212(1), MCA, requires a district court to determine a parenting plan

“in accordance with the best interest of the child.” In determining the best interest of the

child, a court must take into account “all relevant parenting factors,” including, but not

limited to, those set forth in § 40-4-212(1)(a)-(m), MCA. While a court must consider

these statutory factors, it is not required to enter specific findings related to each.

Czapranski v. Czapranski, 2003 MT 14, ¶ 11, 314 Mont. 55, 63 P.3d 499. “[A] court’s

findings must ‘express the essential and determining facts upon which it rests its

conclusions.’” Crowley v. Crowley, 2014 MT 42, ¶ 45, 374 Mont. 48, 318 P.3d 1031

(quoting In re Marriage of Epperson, 2005 MT 46, ¶ 30, 326 Mont. 142, 107 P.3d 1268).

¶12    The District Court did not abuse its discretion when it adopted the Amended Final

Parenting Plan for A.J.B. The court carefully considered the factors in § 40-4-212, MCA,

and concluded that the amended parenting plan is in the best interest of A.J.B. The

District Court found that both parents love A.J.B. and wish to maximize their parenting

time with her. Section 40-4-212(1)(a), MCA. The District Court considered A.J.B.’s

current and future relationships with both parents and their extended families and

concluded that the amended parenting plan fosters and accommodates these relationships.

Section 40-4-212(1)(c), MCA. The court evaluated Thornton’s concerns about stability

and A.J.B.’s difficulty adjusting to the interim parenting plan and concluded that the

amended parenting plan “will preserve and promote the continuity and stability of care for

                                               5
A.J.B., while increasing the time she spends with her father.” Section 40-4-212(1)(d), (h),

MCA. The court acknowledged that Ballard’s parenting time has been limited thus far and

concluded that its amended parenting plan was in A.J.B.’s best interest because it

“significantly increases parenting time with Greg.” Section 40-4-212(l), MCA. The court

has guaranteed Ballard the same legal rights as Thornton, such as the right to access

medical information, to consult with school officials, attend activities, arrange medical

treatment, as well as the right to be involved in other important decisions concerning A.J.B.

¶13    Ballard has failed to support his argument that anything but a 50/50 parenting plan

is fundamentally unfair under these facts. A district court has “broad discretion when

considering the parenting of a child.” In re Marriage of Whyte, ¶ 23. The District Court

found that “A.J.B. has lived her entire life with [Thornton] and most of her life with

[Thornton’s] parents” and “[t]heir importance to A.J.B. cannot be over-emphasized.” The

court found that A.J.B.’s young age and Thornton’s testimony concerning A.J.B.’s

upcoming transition into kindergarten “favor[], at minimum, maintaining something akin

to the status quo” and Ballard’s “proposed parenting plan would largely disrupt the stability

the child currently enjoys.” Substantial credible evidence in the record supports the

District Court’s finding that a plan promoting continuity and stability of care while still

“significantly” increasing Ballard’s parenting time serves A.J.B.’s best interest.

¶14    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

                                             6
applicable standards of review. We conclude the District Court’s findings of fact and

conclusions of law were supported by substantial evidence. Accordingly, the District Court

did not abuse its discretion in adopting the Amended Final Parenting Plan for A.J.B. The

court’s amended parenting plan does not infringe on Ballard’s fundamental right to parent.

We affirm.


                                                /S/ JAMES JEREMIAH SHEA

We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR




                                            7